Exhibit 10.4
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amendment to the Amended and Restated Employment Agreement (this
“Amendment”) between GLG Partners, Inc. (“GLG”) and Simon White (the “Employee”)
is made on the 16th day of May 2010.
Reference is made to the Amended and Restated Employment Agreement, dated
March 17, 2010, between GLG and the Employee (the “Employment Agreement”). GLG
and the Employee wish to amend the Employment Agreement in accordance with the
following terms and conditions:

1.   Severance Payment Following a Change of Control   1.1   If, following a
Change of Control (as defined below), the Employee’s employment with GLG is
terminated by GLG other than for Cause (as defined below), or the Employee’s
employment with GLG is terminated by the Employee with Good Reason (as defined
below), then GLG will pay to the Employee, within three business days following
the Employee’s employment termination date, a payment equal to US$1,500,000,
from which tax withholdings and National Insurance contributions will be
deducted.   1.2   The parties hereto agree that, following a Change of Control,
GLG may terminate the Employee’s employment other than for Cause without advance
notice and without complying with clause 6.1 of the Employment Agreement. In
such event, the payment to be made to the Employee pursuant to clause 1.1 above
will be inclusive of any required pay in lieu of notice. Similarly, in the event
that, following a Change of Control, the Employee’s employment with GLG is
terminated by the Employee with Good Reason, the Employee will be required to
comply with the notice and cure provisions of clause 2.4 below, which will be in
lieu of the advance notice requirement under clause 6.1 of the Employment
Agreement.   1.3   The parties hereto agree that, to the extent the Employee
becomes entitled to a payment under clause 1.1 above, clause 6.4 of the
Employment Agreement is superseded. For the avoidance of doubt, any payment
under clause 1.1 above is in lieu of, and not in addition to, any payment under
clause 6.4 of the Employment Agreement.   1.4   GLG reserves the right to
condition the payment under clause 1.1 above upon the Employee’s execution of a
customary general release of claims against the GLG Entities, and each of their
directors, officers, employees, partners, members, and owners, but excluding
claims with respect to any vested equity awards or other benefits the Employee
may have, any continuing obligations of the GLG Entities to the Employee, and
any right the Employee may have at that time to be indemnified by

 



--------------------------------------------------------------------------------



 



    GLG or any GLG Entity. Any payment under clause 1.1 above is subject to
clause 6.5 of the Employment Agreement, if applicable.   1.5   Notwithstanding
anything in this Amendment to the contrary, no payment to the Employee will be
due under clause 1.1 above in the event that, following a Change of Control, the
Employee’s employment with GLG is terminated contemporaneously with the Employee
becoming an employee, partner, or member of any company or other entity that is
part of the same controlled group of companies and entities as GLG at that time,
provided that the severance terms of such subsequent employment, partnership, or
membership are no less favorable in any respect than the terms of this
Amendment, except that the occurrence of a Change of Control will not be a
condition to such severance terms.   2.   Definitions   2.1   For purposes of
this Amendment, clause 6.3 of the Employment Agreement is superseded. Instead,
for purposes of this Amendment, “Cause” shall be deemed to exist if the Employee
shall at any time:

  (i)   be guilty of gross misconduct, or commit a material breach of any
provision of the Employment Agreement, the Laurel Heights LLP partnership deed
(as amended), or the Employee’s interest letter (as amended) under the Laurel
Heights LLP partnership deed; or     (ii)   be in material breach of regulatory
requirements or internal compliance rules of any GLG Entity consistent therewith
that are applicable to the Employee; or     (iii)   have any required
registration terminated or cancelled by the Financial Services Authority or any
other relevant regulatory authority or in any other relevant jurisdiction; or  
  (iv)   be convicted of, or plead no contest to, a felony other than a
traffic-related offense for which a non-custodial penalty is imposed.

    Notwithstanding the foregoing, no action or inaction will be deemed to
constitute “Cause” unless: (a) GLG gives reasonably-detailed, written notice to
the Employee of the action or inaction alleged to constitute “Cause”; (b) to the
extent that such action or inaction can be cured, the Employee is provided with
thirty (30) days in which he may cure any such action or inaction that would
otherwise constitute “Cause”; and (c) the Employee fails to cure such action or
inaction during the thirty-day cure period, in which case the Employee’s
employment with GLG will be deemed to have terminated upon the expiration of
such cure period unless the Employee and GLG agree in writing to a different
termination date.

2



--------------------------------------------------------------------------------



 



2.2   “Change of Control” means the earliest to occur of the following events:

  (i)   the acquisition of ownership after the date of this Amendment by any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, and any successor statute, as it may be
amended from time to time (the “Exchange Act”)) (each, a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of the combined voting power of the outstanding voting securities of GLG
entitled to vote generally in the election of directors (“Outstanding Voting
Securities”) in excess of the Applicable Threshold (defined below); provided
that, for purposes of this subclause (i), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by any GLG Entity; (y) any
acquisition pursuant to the exchange of Exchangeable Class B Ordinary Shares of
FA Sub 2 Limited for shares of common stock, par value $0.0001 per share, of
GLG, or any security of GLG issued in substitution, exchange, or lieu thereof;
or (z) any acquisition pursuant to a transaction that complies with each of
clauses (x), (y), and (z) of subclause (iii) of this definition of Change of
Control; or     (ii)   individuals who, as of the date of this Amendment,
constitute the Board of Directors of GLG (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of GLG;
provided that any individual becoming a director subsequent to that date whose
election, or nomination for election by GLG’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a individual,
entity, or group other than the Board of Directors of GLG; or     (iii)  
consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of GLG, or the acquisition
of assets of another entity (a “Corporate Transaction”), in each case, unless,
following such Corporate Transaction, (x) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation that as a result of such
transaction owns GLG or all or

3



--------------------------------------------------------------------------------



 



      substantially all of GLG’s assets either directly or through one or more
subsidiaries), (y) no Person (excluding any employee benefit plan (or related
trust) of any GLG Entity or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, the combined voting
power of the then outstanding voting securities in excess of the greater of
(1) 25% of the outstanding voting securities or (2) the number of outstanding
voting securities beneficially owned by Noam Gottesman, Pierre Lagrange, and
Emmanuel Roman (including their respective families, Trusts, partnerships, and
charitable foundations controlled by any of Noam Gottesman, Pierre Lagrange, and
Emmanuel Roman), in each case, with respect to the corporation resulting from
such Corporate Transaction, except to the extent that such ownership existed in
GLG prior to the Corporate Transaction, and (z) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors
of GLG, providing for such Corporate Transaction; or     (iv)   approval by the
stockholders of GLG of a complete liquidation or dissolution of GLG.

    “Applicable Threshold” means the greater of (i) 25% of the then Outstanding
Voting Securities, or (ii) the then Outstanding Voting Securities beneficially
owned by Noam Gottesman, Pierre Lagrange, and Emmanuel Roman (including by their
respective families, Trusts, partnerships and charitable foundations controlled
by any of Noam Gottesman, Pierre Lagrange, and Emmanuel Roman), as the case may
be.       “Trust” means any trust of which any of Noam Gottesman, Pierre
Lagrange, and Emmanuel Roman is the settlor or of which any of them and/or any
of the members of their family are beneficiaries, including the Gottesman GLG
Trust, the Lagrange GLG Trust and the Roman GLG Trust.   2.3   “GLG Entity” has
the meaning given to that term in clause 2.2(a) of the Employment Agreement and
is inclusive of GLG.   2.4   “Good Reason” shall mean: (i) a diminution in the
Employee’s authority, duties, or responsibilities as Chief Operating Officer; or
(ii) any material diminution in your total annual compensation from GLG or your
total annual profit allocation from Laurel Heights LLP.       Notwithstanding
the foregoing, no action or inaction will be deemed to constitute “Good Reason”
unless: (a) the Employee gives reasonably-detailed, written notice to GLG of the
action or inaction alleged to constitute “Good Reason” no later than ninety
(90) days after the initial existence of the action or inaction alleged to
constitute “Good

4



--------------------------------------------------------------------------------



 



    Reason”; (ii) GLG is provided with thirty (30) days in which it may cure any
action or inaction that would otherwise constitute “Good Reason”; and (iii) GLG
fails to cure such action or inaction during the thirty-day cure period, in
which case the Employee’s employment with GLG will be deemed to have terminated
upon the expiration of such cure period unless the Employee and GLG agree in
writing to a different termination date.   3.   Miscellaneous   3.1   Except as
amended and superseded by this Amendment, the Employment Agreement shall remain
in full force and effect, and shall continue to bind the parties hereto, and
shall continue to govern the terms and conditions of the Employee’s continued
employment with GLG. To the extent that the terms of this Amendment conflict or
are inconsistent with the terms of the Employment Agreement, the terms of this
Amendment will govern.   3.2   This Amendment and the Employment Agreement, to
the extent not amended and superseded by this Amendment, constitute the entire
agreement between the parties hereto respecting the employment of the Employee
by GLG (the “Entire Agreement”). There being no representations, warranties, or
commitments between the parties hereto except as set forth in the Entire
Agreement, the Entire Agreement replaces and supersedes any other employment
agreement or arrangement, oral or written, between the Employee and GLG.   3.3  
This Amendment may be executed in several counterparts, each of which shall be
deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.   3.4   A person who is not a party to
this Amendment has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of this Amendment.   3.5   This Amendment shall cease
to be applicable to the Employee, and shall be void and of no further affect, in
the event that a Change of Control does not occur before December 31, 2010.

[signature page follows]

5



--------------------------------------------------------------------------------



 



3.6   This Amendment is governed by and shall be construed in accordance with
the laws of the State of New York without giving effect to its conflict of laws
principles.

          GLG Partners, Inc.
      by:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   General Counsel & Corporate Secretary        Employee
         /s/ Simon White         Simon White               

6